Exhibit 10.11

SEVERANCE POLICY


PURPOSE OF THE POLICY
The policy is intended to provide financial and other benefits in the event of a
termination of employment. Severance payments are not to be viewed as automatic
and are not compensation for past services, but instead are intended only as
prospective payments that will be offered under certain circumstances. This
policy replaces and supersedes all other plans, programs, policies, agreements
and arrangements of Walter Investment Management Corp. and its affiliates
(collectively “the Company”) (other than individual employment agreements) in
which any employee has been eligible or entitled to participate, and all such
other severance plans, programs, policies, agreements and arrangements are
hereby discontinued as of February 9, 2015. The Company has and retains the
right to interpret, amend, revise, cancel or terminate the policy at any time
and without prior notice. No representations by anyone may extend the policy to
provide severance packages or benefits not covered by the policy.
ELIGIBILITY AND PARTICIPATION
All employees of the Company are eligible to participate in the Company’s
severance program subject to the terms of this policy. The level of
participation in the severance program as set forth in this policy is determined
by a participant’s level of responsibility and years of service, within the
Company as described below.
Production Employees, Support Employees (support functions include
administrative, technical, etc.) and Non-Management Employees will participate
in this severance program described herein and be referred to as Level I
Participants.
Professional Employees and Managerial-Level Employees and above who are not
covered under Level III, will participate in this severance program and be
referred to as Level II Participants.
Executive-Level employees who are eligible to participate in the Walter
Investment Management Corp. Management Incentive program (MIP) will participate
in the severance program and be referred to as Level III Participants.
QUALIFIED TERMINATIONS OF EMPLOYMENT
A Participant in the Company’s severance program is eligible for benefits if
regularly scheduled to work at least 30 hours a week, subject to the
requirements stated herein, only if the Company, at its sole and exclusive
discretion, determines that the Participant has incurred a Qualified Termination
of Employment, which means the elimination of the Participant’s current
position.
A Participant in the program is not eligible for benefits upon an Unqualified
Termination of Employment, which means a termination of employment with the
Company as a result of any of the following:
a.
Loss of temporary employment.

b.
Termination of employment where an employment or other written agreement
provides for severance for the Participant.

c.
Death.

d.
Disability.

e.
Involuntary termination for performance or conduct as determined by the Company
in its sole discretion.

f.
Resignation.


1



--------------------------------------------------------------------------------






g.
Job Abandonment.

h.
Retirement.

i.
An approved Leave of Absence or failure to return from an approved Leave of
Absence.

j.
Transfers within the Company to another position within the Company or from the
Company to a Company affiliate.

Severance benefits will not be paid unless and until the Participant signs and
does not revoke a Separation Agreement and Release in a form that is
satisfactory to, approved by, and provided by the Company. This Separation
Agreement and Release may be changed by the Company from time to time.
Additionally, as a condition of the receipt of severance benefits described in
this policy, a Participant must immediately return all Company property in his
or her possession, including but not limited to all computer equipment (hardware
and software), mobile devices, facsimile machines, credit cards, office keys,
security access cards, badges, identification cards and all copies (including
drafts) of any documentation or information (however stored) relating to the
business of the Company, its customers and clients or its prospective customers
and clients.
POLICY BENEFITS
Level I, Level II and Level III Participants are eligible for the following
Severance Pay (paid in a lump sum at the rate of Participant’s base salary only
at the time of termination) upon a Qualified Termination of Employment (assuming
the Participant signs, and does not thereafter revoke, the Separation Agreement
and Release(s) described herein):



2



--------------------------------------------------------------------------------






Level I: Production Employees, Support Employees and Non-Management Employees
Level II: Professional Employee and Management-Level Employees
Full Years of Unbroken Service
Weeks of Pay
Full Years of Unbroken Service
Weeks of Pay
Less than 1
3
Less than 1
5
1
3
1
5
2
4
2
6
3
5
3
7
4
6
4
8
5
7
5
9
6
8
6
10
7
9
7
11
8
10
8
12
9
11
9
13
10
12
10
14
11
13
11
15
12
14
12
16
13
15
13
17
14
16
14
18
15
17
15
19
16
18
16
20
17
19
17
21
18
20
18
22
19
21
19
23
20
22
20
24
21-24
24
21-24
26
25+
26
25+
28



Level III Participants are eligible for the following Severance Pay (paid at the
rate of Participant’s base salary only at the time of termination) upon a
Qualified Termination of Employment (assuming the Participant signs, and does
not thereafter revoke, the General Release Document(s) described herein):


Level III: WIMC MIP Eligible
Full Years of Unbroken Service
Weeks of Pay
0 – 4
26
5 -14
39
15 and above
52




3



--------------------------------------------------------------------------------






The base salary for a Participant paid on a commission-only basis is deemed to
be $50,000 annually.
Any debts or monies Participant owes to the Company including its affiliates
will be deducted from the Severance Pay amounts described above.
The Company in its sole discretion determines an employee’s eligibility and the
amount of Severance Pay under the policy. Any exception under the severance
policy must be due to exceptional circumstances, as solely determined by the
Company, and approved in writing by a member of Executive Management.

4

